MATTHIAS, J.
1. Although the provisions of the statute defining the duties of the clerk and .trial judge with respect to a bill of exceptions are directory, the requirements thereof relative to the duties of a party are mandatory in. character and must be performed in the manner and within the time prescribed by statute.
2. In the prosecution of error by a defendant from an adverse verdict and judgment in a criminal case in the court of common pleas a bill of exceptions is not available unless filed therein within the time fixed by that court, which, under the provisions of Section 13680, General Code, as amended April 5, 1923 (110 O.L., 301), cannot be more than thirty days from the overruling of the motion for a new trial.
3. Where such bill of exceptions is not filed in the trial court within the time so prescribed, and the errors charged are such as can be disclosed only by a bill of exceptions, the judgment must be affirmed.
Judgment affirmed.
Marshall, C. J., Jones, Day, Allen, Kinkade and Robinson, JJ., concur.